UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20‑F o REGISTRATION STATEMENT PURSUANT TO SECTION12(b)OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 001‑31317 Companhia de Saneamento Básico do Estado de São Paulo–SABESP (Exact name of Registrant as specified in its charter) Basic Sanitation Company of the State of São Paulo‑SABESP (Translation of the Registrant’s name into English) Federative Republic of Brazil (Jurisdiction of incorporation or organization) Rua Costa Carvalho, 300 05429‑900 São Paulo, SP, Brazil (Address of principal executive offices) Rui de Britto Álvares Affonso raffonso@sabesp.com.br (+55 11 3388 8247) Rua Costa Carvalho, 300 05429‑900 São Paulo, SP, Brazil Securities registered or to be registered pursuant to Section12(b)of the Act: Titleof each class Name of each exchange on which registered Common Shares , without par value New York Stock Exchange * American Depositary Shares, evidenced by American Depositary Receipts, each representing one Common Share New York Stock Exchange On April 22, 2013 our shareholders approved a stock split, following which each common share represented three new Common Shares. * Not for trading purposes, but only in connection with the registration of American Depositary Shares pursuant to the requirements of the Securities and Exchange Commission. Until January 23, 2013, each American Depositary Share represented two Common Shares. As of January 24, 2013, each American Depositary Share represents one Common Share. Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d)of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 683,509,869 Shares of Common Stock Indicate by check mark if the registrant is a well‑known seasoned issuer, as defined in Rule405 of the Securities Act. Yes þ No o If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS‑T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non‑accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b‑2 of the Exchange Act. (Checkone): Large accelerated filer þ Accelerated filer o Non‑accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S.GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board þ Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule12b‑2 of the Exchange Act). Yes o No þ TABLE OF CONTENTS Page PART I 6 ITEM1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM3. KEY INFORMATION 6 ITEM4. INFORMATION ON THE COMPANY 24 ITEM 4A. UNRESOLVED STAFF COMMENTS 71 ITEM5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 71 ITEM6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 98 ITEM7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS ITEM8. FINANCIAL INFORMATION ITEM9. THE OFFER AND LISTING ITEM10. ADDITIONAL INFORMATION ITEM11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES PART II ITEM13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM15. CONTROLS AND PROCEDURES ITEM16. [RESERVED] ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. Exemptions from the Listing Standards for Audit Committees ITEM 16E. Purchases of Equity Securities by Issuer and Affiliated Purchasers ITEM 16F. Change in Registrant’s Certifying Accountant ITEM 16g. CORPORATE GOVERNANCE ITEM 16H. MINE SAFETY DISCLOSURE PART III ITEM17. FINANCIAL STATEMENTS ITEM18. FINANCIAL STATEMENTS ITEM19. EXHIBITS SIGNATURES i PRESENTATION OF FINANCIAL AND OTHER INFORMATION General We maintain our books and records in reais . We prepare our consolidated financial statements in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB. Our consolidated financial statements as of December31, 2012 and 2011 and for the three years ended December31, 2012 have been audited, as stated in the report appearing herein, and are included in this annual report on Form20-F. We also prepare individual financial statements in accordance with accounting practices adopted in Brazil, or Brazilian GAAP, which include the pronouncements issued by the CPC, for certain purposes, including for the calculation of dividends. Convenience Translations We have translated some of the real amounts contained in this annual report into U.S.dollars. The rate used to translate such amounts in respect of the year ended December31, 2012 was R$2.0435 to US$1.00, which was the commercial rate for the purchase of U.S.dollars in effect on December31, 2012, as reported by the Central Bank. The U.S.dollar equivalent information presented in this annual report is provided solely for the convenience of the reader and should not be construed as implying that the real amounts represent, or could have been or could be converted into, U.S.dollars at the above rate. See “Item3.A. Selected Financial Data—Exchange Rates” for more detailed information regarding the Brazilian foreign exchange system and historical data on the exchange rate of the real against the U.S.dollar. Rounding Some percentages and numbers included in this annual report have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures that precede them. Other Information In this annual report, unless the context otherwise requires, references to “we,” “us,” “our,” “Company,” or “SABESP” refer to Companhia de Saneamento Básico do Estado de São Paulo – SABESP. In addition, references to: · “ real, ” “ reais ” or “R$” are to the Brazilian real , the official currency of Brazil; · “U.S.dollars” or “US$” are to the United States dollar, the official currency of the United States; · “Brazil” are to the Federative Republic of Brazil; · “State” are to the State of São Paulo, which is also our controlling shareholder; · “federal government” and “Brazilian government” are to the federal government of the Federative Republic of Brazil and “state government” are to the state government of the State of São Paulo; · “São Paulo metropolitan region,” with respect to our operations, are to the area where the Metropolitan executive office operates, comprising 38 municipalities, including the city of São Paulo; · “Regional systems” are to the area where the Regional systems executive office operates, comprising 325municipalities in the interior and coastline regions of the State of São Paulo; · “water coverage ratio” are to the ratio between the number of residences connected to the water supply network, divided by the number of urban residences in a certain area; and 2 · “sewage coverage ratio” are to the ratio between the number of residences connected to the sewage collection network, divided by the number of urban residences in a certain area. Information in this annual report related to liters, water and sewage volumes, number of employees, kilometers, water and sewage connections, population served, operating productivity, water production rate, sewage lines (in kilometers), savings achieved and investment in improvement programs has not been audited. Market Information We make statements in this annual report about our market share and other information relating to Brazil and the industry in which we operate. We have made these statements on the basis of information from third‑party sources and publicly available information that we believe is reliable, such as information and reports from the Brazilian Institute of Geography and Statistics ( Instituto Brasileiro de Geografia e Estatística ), or IBGE, and the State Data Analysis System Foundation ( Fundação Sistema Estadual de Análise de Dados ) or SEADE, among others. We have no reason to believe any of this information is inaccurate in any material respect. References to urban and total population in this annual report are estimated based on a research prepared by SEADE: “Projections for the State of São Paulo – Population and Residences until 2025” ( Projeções para o Estado de São Paulo – População e Domicílios até 2025 ). 3 CAUTIONARY STATEMENTS ABOUT FORWARD‑LOOKING STATEMENTS This annual report includes forward‑looking statements, mainly in Items 3 through 5. We have based these forward‑looking statements largely on our current expectations and projections about future events and financial trends affecting our business. These forward‑looking statements are subject to risks, uncertainties and assumptions, including, among other factors: · general economic, political, demographical and other conditions in Brazil and in other emerging market countries; · changes in applicable laws and regulations, as well as the enactment of new laws and regulations, including those relating to environmental, tax and employment matters in Brazil; · fluctuations in inflation, interest rates and exchange rates in Brazil; · the interests of our controlling shareholder; · our ability to collect amounts owed to us by our controlling shareholder and by municipalities; · our ability to continue to use certain reservoirs under current terms and conditions; · our capital expenditure program and other liquidity and capital resources requirements; · droughts, water shortages, intensive rain and other climatic events; · power shortages, rationing of energy supply or significant changes in energy tariffs; · the effects of the agreement for provision of water and sewage services in the City of São Paulo, which we executed with the State and the City of São Paulo; · the lack of formal agreements between our company and certain municipalities to which we provide water and sewage services, including cities comprising metropolitan regions, and the fact that the State and municipal governments share competency regarding these services; · the municipalities’ ability to terminate our existing concession agreements prior to their expiration date and our ability to renew such agreements; · our ability to provide water and sewage services in additional municipalities and to maintain the right to provide the services for which we currently have contracts; · the size and growth of our customer base; · our ability to comply with the requirements regarding water and sewage service levels included in our agreements with municipalities; · our level of debt and limitations on our ability to incur additional debt; · our ability to access financing with favorable terms in the future; · the costs we incur in complying with environmental laws and any penalties for failure to comply with these laws; · our exposure to probable increases in the frequency of extreme weather conditions; · the outcome of our pending or future legal proceedings; · our management’s expectations and estimates relating to our future financial performance; 4 · the regulations issued by the São Paulo State Sanitation and Energy Regulatory Agency, or ARSESP, regarding several aspects of our business, including limitations on our ability to set and adjust our tariffs; and · other risk factors as set forth under “Item3.D. Risk Factors.” The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “plan,” “intend,” “expect” and similar words are intended to identify forward‑looking statements. In light of these risks and uncertainties, the forward‑looking events and circumstances discussed in this annual report might not occur. Our actual results could differ substantially from those anticipated in our forward‑looking statements. Forward‑looking statements speak only as of the date they were made and we do not undertake any obligation to update or revise any forward‑looking statements, whether as a result of new information, future events or otherwise, unless required by law. Any such forward‑looking statements are not an indication of future performance and involve risks. 5 PART I ITEM1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM3. KEY INFORMATION A. Selected Financial Data The following selected financial data should be read in conjunction with our consolidated financial statements (including the notes thereto), “Item5. Operating and Financial Review and Prospects” and “Presentation of Financial and Other Information.” The selected financial data as of December31, 2012 and 2011 and for the years ended December31, 2012, 2011 and 2010 have been derived from our consolidated financial statements, prepared in accordance with IFRS, and included in this annual report. The selected financial data as of December31, 2010, 2009 and 2008 and for the years ended December31, 2009 and 2008 have been derived from our consolidated financial statements, prepared in accordance with IFRS, which is not included in this annual report. We have included information with respect to the dividends and/or interest attributable to shareholders’ equity paid to holders of our common shares since January1, 2008 in reais and in U.S. dollars translated from reais at the commercial market selling rate in effect as of the payment date under the caption “Item8. Financial Information—Dividends and Dividend Policy—Payment of Dividends.” We prepare individual financial statements in accordance with Brazilian GAAP for certain purposes, including for the calculation of dividends. The following tables present our selected financial data as of and for each of the periods indicated. IFRS Summary Financial Data Year ended December31, (in millions of U.S.dollars) (inmillions of reais , except per share and per ADS data) Statement of operations data: Net operating revenues Cost of sales and services Gross profit Selling expenses Administrative expenses Operating profit Financial income (expenses), net Net income Earnings per share – basic and diluted (2) Earnings per ADS – basic and diluted (*) (2) Dividends and interest on shareholders’ equity per share (2) Dividends and interest on shareholders’ equity per ADS (*) (2) Weighted average number of common shares outstanding (2) (1) American Depositary Shares, or ADSs. (*) On January10, 2013, our board of directors approved a change in the ratio of American Depositary Receipts (“ADRs”), to common shares on the New York Stock Exchange (“NYSE”), from 1:2 to 1:1. We have calculated the earnings per ADS and dividends and interest on shareholders’ equity per ADS for the 2012, 2011, 2010, 2009 and 2008, according to a ratio of 1:1 for comparison purposes. (2) On April 22, 2013, our shareholders approved a stock split, following which each common share represented three new common shares. Therefore, the per share information in the selected financial data has been revised to give effect to the stock split retrospectively to all periods presented. 6 As of December31, (in millions of U.S. dollars) (inmillions of reais ) Balance sheet data: Property, plant and equipment Intangible assets Total assets Current portion of long-term loans and financing Long‑term loans and financing Interest on shareholders’ equity payable Total liabilities Equity Capital stock Other financial information: Cash generated from by operating activities Cash used in investing activities Cash provided by (used in) financing activities Purchases of intangible assets and property, plant and equipment as presented in our statement of cash flow Operating Data As of and for the year ended December31, Numberof water connections (in thousands) Numberof sewage connections (in thousands) Percentage of population with water connections (inpercentages) 99 99 99 99 99 Percentage of population with sewer connections (inpercentages) 83 82 81 80 79 Percentage of treated sewer (3)(in percentages) 77 76 75 74 72 Volume of water billed during period (inmillions of cubic meters) Water loss percentage during period (average) (inpercentages)(4) Water loss per connection (average)(5) Numberof employees (2) On April 22, 2013, our shareholders approved a stock split, following which each common share represented three new common shares. Therefore, the per share information in the selected financial data has been revised to give effect to the stock split retrospectively to all periods presented. (3) Treated sewage as a percentage of collected sewage. (4) Includes both physical and non‑physical water loss. Water loss percentage represents the quotient of (i)the difference between (a)the total amount of water produced by us less (b)the total amount of water invoiced by us to customers minus (c)the volume of water set out below that we exclude from our calculation of water loss, divided by (ii)the total amount of water produced. We exclude the following from our calculation of water loss: (i)water discharged for periodic maintenance of water mains and water storage tanks; (ii)water supplied for municipal uses such as firefighting; (iii)water we consume in our facilities; and (iv)estimated water loss related to the supply of water to favelas (shantytowns). (5) Measured in liters/connection per day, according to the method by which we measure water loss, based on worldwide market practice for the sector. See “Item4.B. Business Overview—Description of Our Activities—Water Operations—Water Loss.” 7 Exchange Rates In the past, the Brazilian National Monetary Council ( Conselho Monetário Nacional ), or the CMN, has introduced changes to the Brazilian foreign exchange regime, such as unifying the Commercial and Floating Markets and easing the rules governing the ability of Brazilian residents to acquire foreign currency, among others. On March24, 2010, the CMN and the Central Bank approved Resolution No.3,844, which led to a series of measures to consolidate and simplify Brazilian foreign exchange market regulations. The Brazilian foreign exchange system allows any person or legal entity to purchase or sell foreign currency and make international transfers of reais , regardless of the amount, subject to certain regulatory procedures. The Brazilian currency has experienced frequent and substantial variations in relation to the U.S.dollar and other foreign currencies in recent decades. Between 2003 and mid‑2008, the real appreciated significantly against the U.S.dollar with the exchange rate reaching R$1.634 in August2008. Primarily as a result of the global financial crisis, the real depreciated 32.0% against the U.S.dollar during 2008 and closed the year at R$2.337 per US$1.00. The real strengthened again by 25.5% in 2009 and 4.3% in 2010, but depreciated against the U.S.dollar by 12.6%in 2011 and 8.94% in 2012. On December31, 2012, 2011 and 2010, the real /U.S.dollar exchange rate was R$2.043, R$1.876 and R$1.666 per US$1.00, respectively. The Central Bank sometimes intervenes in the market to combat instability in foreign exchange rates. We cannot predict whether the Central Bank or the Brazilian government will continue to let the real float freely or will intervene in the exchange rate through a currency band system or other proceedure. The real may fluctuate against the U.S.dollar substantially in the future. For further information on this risk, see “Item3.D. Risk Factors—Risks Relating to Brazil—Exchange rate instability may adversely affect us and the market price of our common shares or ADSs.” Exchange rate fluctuations will affect the U.S.dollar equivalent of the real price of our common shares on the São Paulo Stock Exchange (BM&FBOVESPA S.A. ‑ Bolsa de Valores, Mercadorias e Futuros ), or the BM&FBOVESPA, as well as the U.S.dollar equivalent of any distributions we make in reais with respect to our common shares. The following tables set forth the selling rate, expressed in reais per U.S.dollar (R$/US$), for the periods indicated. R$ per US$1.00 Year ended December31, Year end Average High Low R$ per US$1.00 Month ended Period end Average High Low October31, 2012 November30, 2012 December31, 2012 January31, 2013 February28, 2013 March31, 2013 April30, 2013 May2013 (through May 8, 2013) Source: Central Bank (1) Average of the exchange rates on the last day of each period. 8 The following tables set forth the selling rate, expressed in reais per Japanese Yen (R$/¥1.00): R$ per ¥ Year ended December31, Year end Average High Low R$ per ¥ Month ended Period end Average High Low October31, 2012 November30, 2012 December31, 2012 January31, 2013 February28, 2013 March31, 2013 April30, 2013 May2013 (through May 8, 2013) Source: Central Bank (1) Average of the exchange rates on the last day of each period. B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Risks Relating to Brazil The Brazilian government has exercised, and continues to exercise, significant influence over the Brazilian economy. This influence, as well as Brazilian political and economic conditions, could adversely affect us and the market price of our common shares and ADSs. The Brazilian government frequently intervenes in the Brazilian economy and occasionally makes significant changes in policy and regulations. The Brazilian government’s actions to control inflation and other policies and regulations have often involved, among other measures, changes in interest rates, tax policies, price and tariff controls, currency devaluation or appreciation, capital controls and limits on imports. Our business, financial condition and results of operations, as well as the market price of our common shares or ADSs, may be adversely affected by changes in public policy at federal, state and municipal levels with respect to public tariffs and exchange controls, as well as other factors, such as: 9 · the regulatory environment related to our business operations and concession agreements; · interest rates; · exchange rates and exchange controls and restrictions on remittances abroad; · currency fluctuations; · inflation; · liquidity of the Brazilian capital and lending markets; · tax and regulatory policies and laws; · economic and social instability; and · other political, diplomatic, social and economic developments in or affecting Brazil. For example, the Brazilian government may change its tax policy, such as changing tax rates or imposing temporary taxes. If overall taxes are increased, we may be unable to immediately recover the difference from our consumers, which may have an adverse effect on our financial condition and results of operations. Uncertainty over whether the Brazilian government will implement changes in policies or regulations affecting these factors or others may contribute to economic uncertainty in Brazil and to heightened volatility in the Brazilian securities market and in securities issued abroad by Brazilian issuers, which could have a material adverse effect on us and on our common shares and ADSs. Inflation and the Brazilian government’s measures to combat inflation may contribute to economic uncertainty in Brazil, adversely affecting us and the market price of our common shares or ADSs. Brazil has experienced extremely high rates of inflation in the past. Inflation and the Brazilian government’s measures to combat inflation have had significant negative effects on the Brazilian economy, contributing to economic uncertainty and heightened volatility in the Brazilian securities market. The Brazilian government’s measures to control inflation have often included maintaining a tight monetary policy with high interest rates, thereby restricting the availability of credit and reducing economic growth. The Special Clearing and Settlement System ( Sistema Especial de Liquidação e Custódia ), or SELIC, the official overnight interest rate in Brazil, equaled 7.14%, 10.91% and 10.66% at the end of 2012, 2011 and 2010, respectively, in line with the target rate set by the Brazilian Committee on Monetary Policy ( Comitê de Política Monetária ). The annual rate of inflation, as measured by the General Market Price Index ( Índice Geral de Preços—Mercado ), or IGP‑M index, fell from 9.95% in 2000 to 3.83% in 2006, increased to 7.75% in 2007 and further increased to 9.81% in 2008. According to the IGP‑M index, Brazil underwent deflation of 1.71% in 2009, followed by inflation of 7.81%, 5.1% and 11.32% in 2012, 2011 and 2010, respectively. Brazilian governmental actions, including interest rate decreases, intervention in the foreign exchange market and actions to adjust or fix the value of the real , may trigger increases in inflation. If Brazil experiences high inflation again, our costs and expenses may rise, we may be unable to increase our tariffs to counter the effects of inflation, and our overall financial performance may be adversely affected. In addition, a substantial increase in inflation may weaken investors’ confidence in Brazil, causing a decrease in the market price of our common shares or ADSs. Additionally, in the event of an increase in inflation, the Brazilian government may choose to raise official interest rates. Increases in interest rates would not only affect our cost of funding, but could also have a material adverse effect on us and may also adversely affect the market price of our common shares or ADSs. Exchange rate instability may adversely affect us and the market price of our common shares or ADSs. The Brazilian currency experienced frequent and substantial devaluations in relation to the U.S.dollar and other foreign currencies during the decades leading up to the mid-1990s. Throughout this period, the Brazilian government implemented various economic plans and exchange rate policies, including sudden devaluations, periodic mini‑devaluations (during which the frequency of adjustments ranged from daily to monthly), floating exchange rate systems, exchange controls and dual exchange rate markets. From time to time since that period, there have continued to be significant fluctuations in the exchange rate between the Brazilian real and the U.S.dollar and other currencies. For example, the real appreciated 13.8%, 9.5% and 20.7% against the U.S.dollar in 2005, 2006 and 2007, respectively. In 2008, primarily as a result of the global financial crisis, the real depreciated 32.0% against the U.S.dollar and closed the year at R$2.337 per US$1.00. The real strengthened again by 25.5% in 2009 and 4.3% in 2010, but depreciated against the U.S.dollar by 12.6%in 2011 and 8.94% in 2012. On December31, 2012, 2011 and 2010, the real /U.S.dollar exchange rate was R$2.043, R$1.876 and R$1.666 per US$1.00, respectively. There can be no assurance that the real will not depreciate further against the U.S.dollar. As of April23, 2013, the commercial selling rate as reported by the Central Bank was R$2.0435 per US$1.00. 10 Depreciation of the real against the U.S.dollar could create inflationary pressures in Brazil and cause increases in interest rates, which could negatively affect the growth of the Brazilian economy as a whole and harm our financial condition and results of operations, curtail our access to financial markets and prompt government intervention, including recessionary governmental policies. Depreciation of the real against the U.S.dollar could also lead to decreased consumer spending, deflationary pressures and reduced growth of the economy as whole. In the event of a significant devaluation of the real in relation to the U.S.dollar or other currencies, our ability to meet our foreign currency denominated obligations could be adversely affected because our tariff revenue and other sources of income are denominated solely in reais . In addition, because we have debt denominated in foreign currencies, any significant devaluation of the real will increase our financial expenses as a result of foreign exchange losses that we must record. We had a total foreign currency denominated debt of R$3,215.8 million as of December31, 2012 and we anticipate that we may incur substantial additional amounts of foreign currency denominated debt in the future. In 2012, our results of operations were negatively affected by the 8.94% depreciation of the real against the U.S.dollar, and an appreciation of the real against the yen by 2.43% which led to a R$50.5million negative impact on our foreign exchange result, net. We do not currently have any derivative instruments in place to protect us against a devaluation of the real in relation to any foreign currency. A devaluation of the real may adversely affect us and the market price of our common shares or ADSs. Developments and the perception of risk in other countries, especially in the United States and in emerging market countries, may adversely affect the market price of Brazilian securities, including our common shares and ADSs. The market price of securities of Brazilian companies is affected to varying degrees by economic and market conditions in other countries, including the United States and other Latin American and emerging market countries. Although economic conditions in these countries may differ significantly from economic conditions in Brazil, investors’ reactions to developments in these other countries may have an adverse effect on the market price of securities of Brazilian issuers. Crises in other emerging market countries or economic policies of other countries may diminish investor interest in securities of Brazilian issuers, including ours. This could adversely affect the market price of our common shares or ADSs, and could also make it more difficult for us to access the capital markets and finance our operations in the future, on acceptable terms or at all. The global financial crisis has caused significant consequences, including in Brazil, such as stock and credit market volatility, unavailability of credit, higher interest rates, a general slowdown of the world economy, volatile exchange rates, and inflationary pressure, among others, which have and may continue to, directly or indirectly, materially and adversely affect us and the price of securities issued by Brazilian companies, including our common shares and ADSs. Risks Relating to Our Control by the State of São Paulo We are controlled by the State of São Paulo, whose interests may differ from the interests of non-controlling, including holders of ADSs. As it owns the majority of our common shares, the State of São Paulo is able to determine our operating policies and strategy, control the election of a majority of the members of our board of directors and appoint our senior management. As of April23, 2013, the State owned 50.3% of our outstanding common shares. 11 Both through its control of our board of directors as well as by enacting State decrees, the State has in the past directed our company to engage in business activities and make expenditures that promoted political, economic or social goals but that did not necessarily enhance our business and results of operations. The State may direct our company to act in this manner again in the future. These decisions by the State may not be in the interests of our non-controlling, including holders of ADSs. See “Item5.A. Operating and Financial Review and Prospects—Certain Transactions with Controlling Shareholder.” Following the elections for State governor in 2010, the new governor appointed Ms.Dilma Seli Pena as our chief executive officer in 2011, and Mr.Edson de Oliveira Giriboni, the Secretary of State for the State Secretariat for Sanitation and Water Resources ( Secretaria de Saneamento e Recursos Hídricos do Estado de São Paulo ), was elected as chairman of our board of directors. Future changes in policy by State government may cause changes in all or some of the members of our management, which may have a material adverse effect on our business and results of operations. The State and some State entities owe us substantial unpaid debts. We cannot assure you as to when or whether the State will pay us. Historically, the State and some State entities have delayed payment of substantial amounts owed to us related to water and sewage services. Aditionally, the State also owes us substantial amounts related to reimbursements of State‑mandated special retirement and pension payments that we make to some of our former employees for which the State is required to reimburse us. As of December31, 2012, the State owed us R$65.5million for water and sewage services. With respect to payment of pensions on behalf of the State, we had a non-contested reimbursement in the amount of R$196.9million as of December31, 2012 for actuarial liability, and a contested amount of R$1,351.2 million as of the same date. We do not record this contested amount as a reimbursement for actuarial liability due to the uncertainty of payment by the State. In addition, as of December31, 2012, we had a provision for an actuarial liability in the amount of R$1,547.2million in respect of future supplemental pension payments the State does not accept responsibility for paying. The amounts owed to us by the State for water and sewage services and reimbursements for pensions paid may increase in the future. We have entered into agreements with the State to settle the overdue amounts that relate to water and sewage services. For a detailed discussion of these agreements, see “Item7.B. Related Party Transactions, Agreements with the State of São Paulo” and Note 8 of our consolidated financial statements. Under these agreements, the State agreed that the amounts due with respect to water and sewage services through December2007 could be settled through the application of dividends payable by us to the State. In December2007, the State agreed to pay us the outstanding balance as of November30, 2007 of R$133.7million in 60consecutive monthly installments, beginning on January2, 2008, and an amount of R$236.1million relating to a portion of the unpaid invoices from March2004 through October2007 for water and sewage services. We agreed to pay the State, in the period from Januarythrough March2008, the outstanding balance of dividends owed to it in respect of interest on shareholders’ equity in our company from March2004 through December2006, in the amount of R$400.8million. In March2008, we entered into a commitment agreement with the State to settle the outstanding debt related to the reimbursement of the pension benefits we paid on the State’s behalf. For a detailed discussion of this commitment agreement, see “Item7.B. Related Party Transactions―Agreements with the State of São Paulo.” Under this commitment agreement, we and the State agreed that the amounts owed to us with respect to the pensions we paid on behalf of the State could be partially settled through the transfer of certain reservoirs to us that we use in the Alto Tietê System, which are owned by the State. Following this commitment agreement, in November2008 we and the State entered into a formal agreement relating to the pension benefits we paid on the State’s behalf. Under this agreement, the State acknowledged that it owed us a total of R$915.3million in this regard as of September30, 2008, and we provisionally accepted the reservoirs in the Alto Tietê System as partial payment (R$696.3million) subject to the transfer of the property rights in the reservoirs to us. In November2008, the State began to pay us the remaining balance of R$219.0million in 114 monthly installments through to early 2018. However, on October29, 2003 the Public Prosecutor’s Office of the State of São Paulo ( Ministério Público do Estado de São Paulo ) commenced legal proceedings alleging that the transfer of ownership of the Alto Tietê System reservoirs to us would be illegal, on the basis that there is no specific legislative authorization for the transfer.We are unable to predict, however, whether and when these reservoirs will be transferred to us and therefore whether and when we will receive payment or assets equivalent to the R$696.3million owed. See “Item8.A. Financial Information—Consolidated Statements and Other Financial Information—Legal Proceedings—Other Legal Proceedings.” 12 In addition to the R$915.3million that the State acknowledged that it owed us under the November2008 agreement, we are also negotiating with the State in respect to the further amount that the State does not accept that it owes us. We are not able to assure you that we will be successful in these negotiations. Accordingly, as of December31, 2012, we have not recorded R$1,351.2million related to the reimbursement that we believe is due to us for the pension benefits we paid on the State’s behalf, but we have recorded R$1.547.2million in pension obligations. We cannot assure you when or if the State will pay the remaining overdue amounts it owes us. Due to the State’s history of not paying us in a timely manner for water and sewage services, and not reimbursing us in a timely manner for the pension benefits we paid on its behalf, we cannot assure you that the amount of account receivables owed to us by the State and some State entities will not significantly increase in the future. In addition, certain municipalities and other government entities also owe us money. See “—We may face difficulties in collecting overdue amounts owed to us by municipalities to which we provide water on a wholesale basis and municipal government entities.” A state controlled company that has a concession to produce energy in the Guarapiranga and Billings reservoirs may require us to pay damages for the use of water from these reservoirs. Empresa Metropolitana de Águas e Energia S.A., or EMAE, may require us to financially compensate them for our use of water from the Guarapiranga and Billings reservoirs, which they view as a loss of electricity that could otherwise be generated and sold. Additionally, payments to EMAE, which we were supposed to have made by a specific deadline, were not made. As such, EMAE has requested compensation from us. In the event water from these reservoirs was no longer made available to us, we would have to bring water in from locations further away, which would increase the risk of not being able to provide adequate service in the region, as well as an increase in water transportation costs. The majority shareholder of both EMAE and us, the state of São Paulo, may force a resolution regarding the dispute of water use from the Guarapiranga and Billings reservoirs, which may have an adverse affect on our business. Additionally, in the event we are required to make payments and compensation, our cash position and overall liquidity may be adversely affected. We may be required to pay substantial charges for the use of reservoirs that are not our property. We use the Billings and Guarapiranga reservoirs in order to provide water services. We are entitled to withdraw water from these reservoirs under a grant from the State Department of Water and Energy ( Departamento de Águas e Energia Elétrica do Estado de São Paulo ), or DAEE. We are not currently charged for the use of these reservoirs and are uncertain as to whether we will continue to be able to use the reservoirs without paying charges, or what the likely fee scale would be if one were imposed. We may also be required to pay additional maintenance and operational costs for our use of these reservoirs. If we were required to pay substantial charges to the owner or additional maintenance or operational costs for our use of these reservoirs, we could be materially and adversely affected. 13 Risks Relating to Our Business The Brazilian Basic Sanitation Law is still in the process of implementation and interpretation, and doubts remain as to its full impact on the industry. ARSESP, the regulator, has the function to implement regulations under the Basic Sanitation Law within the State of São Paulo, and is in the process of reviewing, implementing and proposing changes to São Paulo State water and sewage regulations, including potentially significant changes to the tariff methodology and structure applicable to our business. The current regulatory uncertainty, and any of the changes that are currently proposed, may have an adverse effect on our business. Although Law No.11,445, or the Basic Sanitation Law, has been in effect since early 2007, the full implementation of a number of its provisions remains subject to regulations that have not yet been published. Federal Decree No.7,217, which was enacted on June21, 2010, and Law 11,445 implemented a first series of new principles under the Basic Sanitation Law, including the following: · for public‑public partnership contracts (or program contracts), public hearings must be held with respect to bid announcements, and technical and economic viability studies must be carried out; · the rights and obligations of customers and service providers, including penalties, are determined by the owner of the public service, not by the regulatory agency; · the technical and financial viability of the provision of water and sewage services should be determined based on (i) capital contributions necessary to offer the services and (ii) expected revenues from the provision of the service; and · when a regulated service is to be provided by different service providers, those providers must execute an agreement regulating their respective activities. We cannot currently anticipate all the effects that the Basic Sanitation Law and the decree will have on our business and operations, if any. The Basic Sanitation Law requires states to establish independent regulators with the responsibility of monitoring basic sanitation services and regulating tariffs. Federal law No.11,445/07 and São Paulo State Law No.1,025/07 established the ARSESP, which regulates and supervises the basic sanitation services that we provide in municipalities that have agreed to come under ARSESP’s jurisdiction. For the municipalities that have not yet agreed to come under ARSESP’s jurisdiction for which we currently provide basic sanitation services, we determine tariffs based on State Decree 41,446/96. ARSESP has proposed or enacted a number of regulatory changes, including the following: · In 2008, the tariff adjustment formula was reviewed. In 2009, ARSESP opened the methodology for tariff revisions for public discussion and hearings. In 2010, ARSESP published Resolution No.156. This resolution established the methodology and general criteria for the valuation of our regulatory asset base to be used for purposes of tariff review processes and auditing. During 2011 and 2012 ARSESP held further public consultations regarding the methodology for tariff revisions, which was finally specified and disclosed in April2012. In November2012, ARSESP published a preliminary technical note for public consultation, proposing a preliminary initial maximum average tariff (P0) and efficiency gains factor (X), based on a preliminary evaluation of assets held by us. Following further public consultations, in March2013 ARSESP published two resolutions, Resolution No. 406 and Resolution No. 407. · Resolution No.406 sets out the following: (i)an initial maximum average tariff (P0) and a preliminary asset base value to apply until the conclusion of an external audit of our asset base, resulting in a tariff revision of 2.3509%; (ii)authorizes the repayment to consumers of the regulationand supervision rate of 0.5% immediately after the conclusion of the operational adjustments necessary for the inclusion of this rate in the bills in the municipalities where it will be charged; (iii)ARSESP also establishes an annual tariff adjustment formula, to be implemented during the second tariff cycle, consisting of the IPCA variation (a consumer price index) for the period, adjusted by an efficiency factor designed to transfer a portion of our productivity gains to consumers, and further adjusted to reflect changes in service quality to be defined and applied as of the third year of the second tariff cycle. According to ARSESP’s timetable the final maximum average tariff (P0) will be announced in August2013 after the asset base value presented by us is audited. 14 · A tariff revision of to a rate of 2.3509% was implemented in April2013 pursuant to Resolution No.406. Additionally, we will pass an inspection fee of 0.5% to consumers immediately after the conclusion of the operational adjustments necessary for the inclusion of this rate in the bills to municipalities where it will be charged. · Resolution No.407 authorizes us to pass on to the service bill legal charges defined by municipal legislation, which under the Program Contracts and the Sewage and Water Supply Service Contracts must be considered in the tariff revision. In April2013, ARSESP passed Resolution No.413, which effectively suspended Resolution No.407, thereby postponing the authorization for the passing on of a municipal tax to consumers’ bills, which, prior to this Resolution, had been established in Resolution No.407. The final decision regarding Resolution No.407 has been postponed until August2013. In August2012, ARSESP published Resolution No.346, which established the principle that users should be compensated for any interruptions in water supply. Implementation of this regulation has been suspended pending further technical discussions. In 2011, ARSESP altered the standard contract that we are required to use in our relationships with retail customers, requiring that invoices be sent to the consumer of the service rather than the owner of the property. We estimate that this change will affect ongoing legal disputes, particularly those regarding collection procedures, as well as business discussions in general. Since this change is still being implemented, we are not currently able to predict its impact on our business. In 2009 ARSESP enacted rules regarding the following: · general terms and conditions for water and sewage services; · procedures for communication regarding any failure in our services; · penalties for deficiencies in the provision of basic sanitation services; and · procedures for confidential treatment of our customers’ private information. We are currently evaluating the enforceability and legality of some of these rules. Implementation of these rules started during 2011, is currently ongoing, and is expected to continue for the next few years. The implementation of the above mentioned rules will impact our commercial and operations processes, and may adversely affect us in ways we cannot currently predict. The Basic Sanitation Law also allows municipalities to create their own regulatory agencies rather than being subjected to overview by ARSESP, and a number of municipalities have therefore created their own regulatory agencies. For example: · The municipality of Lins, which had decided in 2007 to create its own regulatory authority, revisited this decision in 2010 and transferred the regulation of water activities in Lins, including the setting of tariffs, to ARSESP. Lins has retained, however, the power to ultimately approve the tariff set by ARSESP. · The municipalities in which the hydrographic basins of the Piracicaba, Capivari and Jundiaí rivers are located created a consortium for the regulation and supervision of our activities in that area in 2011. We are currently involved in legal proceedings in which this consortium is claiming that it has jurisdiction over our activities in the municipality of Piracaia and that ARSESP has no right to regulate our activities or set tariffs in the municipality. We cannot predict the outcome of this case or how it may impact our business. 15 If other municipalities create new agencies or retain regulatory powers, we will be subject to regulation and supervision by them and to any limitations on our services that they may set. We cannot foresee any changes that any such new agency may implement regarding our business. If any such changes are unfavorable, they could materially and adversely affect us. For more information on ARSESP regulations, see “Information on the Company—Business Overview—Government Regulation——”Tariff Regulationin the State of São Paulo” and “Consumer Relations in the State of São Paulo.” New joint entities will be set up to oversee basic sanitation services in metropolitan regions, including the São Paulo Metropolitan Region. We cannot predict how the shared management of these operations will be carried out in the São Paulo Metropolitan Region and other metropolitan regions we operate or what effect this may have on our business, financial condition or results of operations. There are some pending cases before the Brazilian Supreme Court regarding whether the right to execute concession and program agreements in metropolitan regions belongs to the State or the municipal government. On February28, 2013 the Brazilian Supreme Court decided a pending case on this matter related to the State of Rio de Janeiro. A majority of the court held that the State of Rio de Janeiro and municipal governments must set up new joint entities to oversee the planning, regulation and auditing of basic sanitation services in metropolitan regions. On March6, 2013, the court ruled that this decision would come into effect after a 24-month period over the State of Rio de Janeiro. Such decision may be considered a relevant precedent on this matter and therefore similar decisions may be taken on other pending cases as well as on new cases that can be initiated. The São Paulo metropolitan region (including the municipalities to which we provide water on a wholesale basis), one of which new decisions on such pending or new cases may apply, accounted for 74.1% of our gross revenue from services in 2012 (excluding revenues relating to the construction of concession infrastructure). We cannot predict how the shared management of these operations could be carried out in the São Paulo Metropolitan Region and other municipalities we operate or what effect it may have on our business, financial condition or results of operation. The terms of our agreement to provide water and sewage services in the City of São Paulo could have a material adverse effect on us. The provision of water and sewage services in the City of São Paulo accounted for 54.7% of our gross operating revenues (excluding revenues relating to the construction of concession infrastructure) in the year ended December31, 2012. On June23, 2010, the State and the City of São Paulo executed an agreement in the form of a convênio , to which we and ARSESP consented, under which they agreed to manage the planning and investment for the basic sanitation system of the City of São Paulo on a joint basis. The principal terms of this convênio were as follows: · The State and the City of São Paulo would execute a separate agreement with us, granting us exclusive rights to provide water and sewage services in the City of São Paulo. · ARSESP would regulate and oversee our activities regarding water and sewage services in the City of São Paulo, including tariffs. · A management committee ( Comitê Gestor ) would be responsible for planning water and sewage services for the City and for reviewing our investment plans. The management committee consists of six members appointed for two-year terms. The State and the City of São Paulo have the right to appoint three members each. We may participate in management committee meetings but may not vote. In application of the convênio , we executed a separate contract with the State and the City of São Paulo, also dated June23, 2010, to regulate the provision of these services for the following 30 years. The principal terms of this contract are as follows: · The total investment stated in the contract must be equal to 13% of gross revenues from the provision of services to the City of São Paulo, net of the taxes on revenues, which total approximately R$500million per year. 16 · We must transfer 7.5% of the gross revenues we derive under the convênio , and subtract (i)COFINS and PASEP taxes, and (ii)unpaid bills of publicly owned properties in the city of São Paulo, to the Municipal Fund for Environmental Sanitation and Infrastructure ( Fundo Municipal de Saneamento Ambiental e Infraestrutura ), established by Municipal Law No.14,934/2009. · Our investment plan must be compatible with the sanitation plans of the State, the City of São Paulo and, if necessary, the Metropolitan region. · ARSESP will ensure that the tariffs will adequately compensate us for the services we provide and that tariffs may be adjusted in order to restore the original balance between each party’s obligations and economic gain ( equilíbrio econômico‑financeiro ). We currently have an investment plan in place that reflects these obligations and addresses their compatibility with the sanitation plans for 363 in which we operate, that includes the City of São Paulo and the Metropolitan region. The investment plan is not irrevocable and will be reviewed by our management committee every four years, particularly with respect to the investments to be executed in the subsequent period. Because we were not previously required to invest 13% of our gross revenues or transfer 7.5% of our gross revenues to the São Paulo Municipal Sanitation and Infrastructure Fund as described above, our existing tariff and adjustment formula do not account for these requirements. Although ARSESP is required to ensure that the tariffs will adequately compensate us for the services we provide, and ARSESP has published Resolution No.407 authorizing us to pass on specified charges to the municipalities and include these charges in our tariff revisions, Resolution No.407 has not yet been implemented and the final decision concerning this has been postponed until August2013. If we cannot pass on these charges to our customers, our financial condition and results of operations could be materially adversely affected.For further information see “Risk Factors – Risks Relating to Our Business – The Brazilian Basic Sanitation Law is still in the process of implementation and interpretation, and doubts remain as to its full impact on the industry. ARSESP, the regulator, has the function to implement regulations under the Basic Sanitation Law within the State of São Paulo, and is in the process of reviewing, implementing and proposing changes to São Paulo State water and sewage regulations, including potentially significant changes to the tariff methodology and structure applicable to our business. The current regulatory uncertainty, and any of the changes that are currently proposed, may have an adverse effect on our business.” We currently lack formal agreements or concessions with 67 of the municipalities to which we provide service, and 38 of our existing concession agreements will expire between 2013 and 2034. We may face difficulties in continuing to provide water and sewage services in return for payment in these and other municipalities, and we cannot assure you that they will continue to purchase services from us on the same terms or at all. As of December31, 2012, we provided service to 363 municipalities, of which we held formal 30‑year agreements with 258 municipalities (including the City of São Paulo). We executed 33 of these agreements during 2012. The 258 municipalities with which we had formal agreements at year-end accounted for 69.9 % of our total revenues for the year ended December31, 2012 and 63.5% of our intangible assets as of December31, 2012. Of the 67 served municipalities for which we lacked formal agreements at year-end, we were in the process of actively renegotiating with all municipalities, including the municipality of Santos. Together, these 67 municipalities accounted for 18.6%of our total revenues for the year ended December31, 2012 and 26.7% of our intangible assets as of that same date. Between 2013 and 2034, 38 of our existing concession agreements will expire. These 38concession agreements accounted for 9.4% of our total revenues for the year ended December31, 2012 and 8.1% of our intangible assets as of that same date. We may not be able to continue providing service on current terms, or at all, in the municipalities for which we do not have formal agreements, including the 67 for which we are renegotiating expired agreements. In particular, the lack of formal concessions or contractual rights in these municipalities means that we may not be able to enforce our right to continue to provide services and we may face difficulties in being paid on a timely basis, or at all, for the services that we provide. If we are successful in renegotiating the expired agreements, or executing formal agreements with the municipalities for which we have never had agreements, those agreements may not contain terms that are as favorable as those under which we currently operate. We cannot make any such assumption because the Basic Sanitation Law prevents us from planning, regulating and monitoring our services and it requires more stringent control by the municipalities or by ARSESP. The municipalities for which we do not have formal agreements may choose to start providing water and sewage services directly themselves, or may run public tenders to select another provider. They may set eligibility requirements for which we do not qualify and, if we do qualify and participate in these tenders, we may not win. In addition, our ability to continue operating without formal agreements may be modified or cancelled by federal, state or municipal governments, court decisions or other factors. 17 Any of these events could have a material adverse effect on our business, results of operations and financial condition. See “Item4.B. Business Overview—Our Operations” and “Item4.B. Business Overview—Government Regulation—Concessions—Public Consortia and Cooperation Agreement Law for Joint Management.” In the municipalities with which we did not have formal agreements by December31, 2012, we continued operating with municipal approval or with judicial support. The municipalities may terminate our concessions before they expire in certain circumstances. The indemnification payments we receive in such cases may be less than the value of the investments we made. The municipalities have the right to terminate our concessions if we fail to comply with our contractual or legal obligations, or if the municipality determines in expropriation proceedings that early termination of the concession is in the public interest. If a municipality terminates our concession, we are entitled to be indemnified for the unamortized portion of our investments. The Basic Sanitation Law provides that on early termination of a concession, the entity that provides sanitation services should carry out a valuation of the assets that relate to the services we provide, in order to calculate the unamortized portion of our investments. This valuation uses the criteria defined in the service contract or, in the absence of a contract, is based on customary practice with respect to the services for the preceding 20 years. The resulting indemnification payment may be less than the remaining value of the investments we made. In addition, the São Paulo State constitution permits the municipalities to pay us this compensation in installments over 25 years. Receiving compensation over this extended period after termination of a significant concession would have a material adverse effect on our financial condition. The Brazilian Supreme Court suspended this deferred payment mechanism in a 1997 decision, but we cannot assure you that the mechanism will not be reinstated. This case is still awaiting a final decision, but on March15, 2004 the Attorney General issued an opinion that this payment method is unconstitutional. The Basic Sanitation Law reduced the maximum time period for payment of indemnification in such cases to four years. This provision applies to concession agreements entered into prior to the enactment of the Basic Sanitation Law only to the extent that the concession agreement does not contain a contractual indemnification provision, or we have not otherwise entered into an agreement with the municipality with regard to such early termination. These provisions have not yet been tested by the courts and we are therefore unable to predict the effect of the Basic Sanitation Law on our rights to indemnification for the early termination of any particular concession. In 1997, the municipality of Santos enacted a law in order to repossess our water and sewage systems in Santos. We have adopted the necessary judicial measures to contest this and continue to operate our services in Santos as of December31, 2012. In 1995, the municipality of Diadema terminated its concession agreement with us. We commenced legal proceedings against the municipality, which were settled in 1996, but the municipality did not comply with the terms of the settlement. In December2008, we entered into a memorandum of understanding with the State of São Paulo, the municipality of Diadema and the State Secretariat for Sanitation and Water Resources, previously known as the State Secretariat for Sanitation and Energy ( Secretaria de Saneamento e Energia do Estado de São Paulo ). Under this memorandum of understanding the parties agreed to conclude negotiations and settle all outstanding amounts, and we agreed to stay the collection proceedings we had filed against the municipality. In 2011 we and the municipality of Diadema agreed to develop shared infrastructure for water and sewage services through a mixed capital company to be called Companhia de Agua e Esgoto de Diadema, or CAED. According to the agreement, the amount owed to us by Diadema would be repaid through the issuance of shares in CAED. However, CAED has not yet been established, and we cannot predict whether or when it will be created or begin operations. Feasibility studies have been completed and indicate that CAED would have a viable business, but the Diadema municipal authorities have started new negotiations to amend the legislation that provided for the setting up of CAED. We can give no assurance that we will recover the amount owed to us by Diadema, whether through an investment in CAED or otherwise. 18 For further information on these proceedings, see “Item8.A. Financial Information—Consolidated Statements and Other Financial Information—Legal Proceedings.” Other municipalities may seek to terminate their concession agreements before the contractual expiration date. If this occurs and we do not receive adequate indemnification for our investments, or the indemnification is paid over an extended period, we may suffer material harm to our financial position. We may face difficulties in collecting overdue amounts owed to us by municipalities to which we provide water on a wholesale basis and municipal government entities. As of December31, 2012, our total accounts receivable was R$4,098.0million. Of this amount, certain municipalities to which we provide water on a wholesale basis owed us R$1,677.7million, and certain municipal government entities owed us R$792.1million. Of the total amount owed by municipalities, R$174.3million was overdue by between 30 and 360days and R$1,453.3million was overdue by over 360days. The Brazilian courts are entitled to obligate us to continue to supply water to these municipalities, even when we have not received payments due to us. We have no way of ensuring that negotiations with these municipalities or legal action taken against the municipalities will result in payments being made. Some entities associated with municipal governments for which we provide services also do not make regular payments. We cannot guarantee if or when these entities will make payments on a regular basis or pay the amounts owed to us. If the municipalities and related entities do not pay the amounts owed to us, we may suffer material harm to our financial position. Any failure to obtain new financing may adversely affect our ability to continue our capital expenditure program. Our capital expenditure program will require resources of approximately R$9.9billion in the period from 2013through 2016. In 2012 we recorded R$2.5billion in capital expenditures. We have funded these capital expenditures with cash generated by our operations as well as borrowings in Brazilian reais and foreign currencies, and we intend to continue to fund our capital expenditures from these sources. A significant portion of our financing needs has been provided by the Brazilian federal public government banks. We have obtained long‑term financing at attractive interest rates from multilateral agencies and domestic and international governmental development banks. If the Brazilian government changes its policies regarding the financing of water and sewage services, or if we fail to obtain long‑term financing at attractive interest rates from domestic and international multilateral agencies and development banks in the future, we may not be able to meet our obligations or finance our capital expenditure program, which could have a material adverse effect on our business and financial condition. Governmental agencies, institutional lenders and multilateral agencies constitute our main sources of financing in addition to cash generated by our operations and issuances of debt securities in the domestic and international capital markets. Brazilian financial institutions are legally limited up to a certain percentage of their shareholder’s equity to provide loans to public sector entities, such as us. These limitations could adversely affect our ability to continue our capital expenditure program. Our debt includes financial covenants that impose indebtedness limits on us, which could have a material adverse effect on us. For further information on these covenants, see “Item5.B. Liquidity and Capital Resources—Capital Sources—Indebtedness Financing—Financial Covenants.” Our failure to comply with these covenants could seriously impair our ability to finance our capital expenditure program, which could have a material adverse effect on us. 19 Compliance with environmental laws and environmental liability payments could have a material adverse effect on us. We are subject to extensive Brazilian federal, state and municipal laws and regulations relating to the protection of human health and the environment. These laws and regulations set water potability standards and limit or prohibit the discharge or spillage of effluent produced in our operations, particularly raw sewage. We occasionally suffer accidents such as leakages or breaks in pipes that could lead to liability for damages under environmental law. We could be subject to various types of criminal, administrative and civil proceedings for non‑compliance with environmental laws and regulations, which could expose us to penalties and criminal sanctions, such as fines, closure orders and significant indemnification obligations. The scope and enforcement of environmental laws in Brazil are becoming more stringent, and our capital expenditures and environmental compliance costs may increase substantially as a result. These expenses may lead us to reduce expenditure on strategic investments, which could harm our business. In addition, Brazilian courts are enforcing environmental laws more stringently than in the past, which may result in fines or liability for damages that are significantly higher than those we currently anticipate. We are party to various environmental proceedings that could have a material adverse impact on us, including civil processes and investigations relating to the release of untreated sewage into waterways and the disposal of sludge generated by treatment plants. Any unfavorable judgment in relation to these proceedings, or any material unforeseen environmental liabilities, may have a material adverse effect on us. For further information on these proceedings, see “Item 8.A. Financial Information-Consolidated Statements and Other Financial Information-Legal Proceedings.” For further information on investments in environmental programs, see “Item 4.A - Main Projects of our Capital Expenditure Program,” “Item 4.B – Busniess Overview – Sewage Treatment and Disposal ,” “Item 4.B – Business Overview - Environmental Matters” and “Item 4.B – Business Overview - Environmental Regulation.” New laws and regulations relating to climate change and changes in existing regulation, as well as the physical effects of climate change, may result in increased liabilities and increased capital expenditures, which could have a material adverse effect on us. Current federal, state and municipal laws and regulations on climate change establish global goals, which we intend to meet concerning greenhouse gas emissions and this may require us to increase our investments in order to comply with these laws. Currently, however, if we increase our capital expenditures for this purpose, we may be required to reduce expenditures on other strategic investments. In addition, climate change may lead to increases in extreme weather events such as droughts or torrential rain, which may affect our ability to deliver our services and require us to take action such as: · investing in seeking new water sources located further from major consumer centers; · investing in new technologies; · adopting water conservation practices and implementing alternative demand management systems such as economic mechanisms or educational programs; and · increasing our reserve capacity. We have not attempted to evaluate the investments that may be necessary as a result of climate change. It may require us to increase expenditures, whether for compliance with changes in environmental regulations or for preventing or remedying the physical effects of climate change. We may be required to adopt new standards aimed at improving energy efficiency and minimizing emissions of greenhouse gases when we renew our operating systems licenses or seek to obtain licenses for new ventures. See “Item4.B. Business Overview—Environmental Matters—Climate Change Regulations: Reduction of Greenhouse Gases (GHG).” An increase in sea levels could cause additional intrusion of salt water in the river estuaries where we collect water for treatment, which could generate problems in our treatment, water supply and sanitation systems in coastal areas, including physical damage to facilities and networks. Additionally, increases in air temperature could affect demand for water. Climate change may also reduce water levels in the reservoirs that power hydroelectric plants in Brazil, which may cause energy shortages and increase electricity prices, which may adversely affect our costs and operations. 20 We cannot predict all of the effects of climate change. We have not provisioned any funds for climate change events as current technology and contrasting scientific understandings of climate change make it difficult to predict potential expenses and liabilities. We may need to make substantial new expenditures, either to comply with new environmental regulations linked to climate change or to prevent or correct the physical effects of climate change, any of which could have a material adverse effect on our results of operations. We are exposed to risks associated with the provision of water and sewage services. Our industry is affected by the following additional risks relating to the provision of water and sewage services: · The state and federal government agencies that manage water resources impose substantial charges for the abstraction of water from bodies of water and the discharge of sewage. We may not be able to pass these charges on to our customers. See “Item4.B. Business Overview—Government Regulation—Water Usage.” · The degradation of watershed areas may affect the quantity and quality of water available to meet demand from our customers. See “Item4.A. History and Development of the Company—Capital Expenditure Program” and “—Main Projects of Our Capital Expenditure Program.” · In addition to the risks discussed under “—The terms of our new agreement to provide water and sewage services in the City of São Paulo could have a material adverse effect on us,” we may not be able to increase our tariffs on a timely basis, or at all, in order to pass on increases in inflation or operating expenses, including taxes, to our customers. These constraints may have an adverse effect on our ability to fund our capital expenditure program and financing activities, and to meet our debt service requirements. See “Item5.A. Operating and Financial Review and Prospects—Factors Affecting Our Results of Operations—Effects of Tariff Increases.” · In addition to the risks discussed under “— New laws and regulations relating to climate change and changes in existing regulation, as well as the physical effects of climate change, may result in increased liabilities and increased capital expenditures, which could have a material adverse effect on us,” we are exposed to various weather-related risks, since our financial performance is closely linked to climate patterns. The expected increase in the frequency of extreme weather conditions in the future may adversely affect both the quality and quantity of waters available for abstraction, treatment, and supply. Droughts could adversely affect the water supply systems, resulting in a decrease in the volume of water distributed and billed as well as in the revenue derived from water supply services. An increase in heavy rainfall could impact water quality and the regular operation of water sources, including abstraction of waters from our dams, due to increased soil erosion, silting, pollution and eutrophication of aquatic ecosystems. See “Item5.A. Operating and Financial Review and Prospects—Factors Affecting Our Results of Operations—Effects of Climate Change (Drought and Intense Rainfalls).” · We are dependent upon energy supplies to conduct our business. Any shortages or rationing of energy may prevent us from providing water and sewage services, and may also cause material damage to our water and sewage systems when we resume operations. Also, we may not be able to pass on any significant increases in energy tariffs to our customers. See “Item4.A. History and Development of the Company‑Energy Consumption.” Any of the above may have a material adverse effect on us. Any substantial monetary judgment against us in legal proceedings may have a material adverse effect on us. We are party to a number of legal proceedings involving significant monetary claims. These legal proceedings include, among others, civil, environmental, tax, labor, criminal and other proceedings. As of December31, 2012, the total value of all outstanding claims against us was R$36,866.9million (net of R$330.2million in court deposits). A substantial monetary judgment against us in one or more of these legal proceedings may have a material adverse effect on our financial condition. We have provisioned a total aggregate amount of R$1,189.2million (net of court deposits) as of December31, 2012 to cover probable losses related to legal proceedings. This provision does not cover all legal proceedings involving monetary claims filed against us and it may be insufficient to cover our liabilities related to these claims. Any unfavorable judgment in relation to these proceedings may have a material adverse effect on us. For more information, see “Item8.A. Financial Information—Consolidated Statements and Other Financial Information—Legal Proceedings.” 21 Risks Relating to Our Common Shares and ADSs We may not always be in a position to pay dividends or interest on shareholders’ equity and ADSs. Depending on our future results, our shareholders may not receive dividends or interest on own capital if we do not generate a profit. Despite the requirement to distribute a minimum of 25% of our annual net income to shareholders, our future financial position may not permit us to distribute dividends or pay interest on own capital. The relative volatility and illiquidity of the Brazilian securities markets may substantially limit your ability to sell our common shares underlying the ADSs at the price and time you desire. Investing in securities from emerging markets such as Brazil involves greater risk than investing in securities of issuers in major securities markets, and these investments are often considered to be more speculative in nature. The Brazilian securities market is substantially smaller, less liquid, more concentrated and can be more volatile than major securities markets. Accordingly, although you are entitled to withdraw the common shares underlying the ADSs from the depositary at any time, your ability to sell the common shares underlying the ADSs at a price and time at which you wish to do so may be substantially limited. There is also significantly greater concentration in the Brazilian securities market than in major securities markets. The ten largest companies in terms of market capitalization represented approximately 51.8% of the aggregate market capitalization of the BM&FBOVESPA as of December31, 2012. The top ten stocks in terms of trading volume accounted for approximately 43.0%, 47.2% and 48.8% of all shares traded on the BM&FBOVESPA in 2012, 2011 and 2010, respectively. Investors who exchange ADSs for common shares may lose their ability to remit foreign currency abroad and obtain Brazilian tax advantages. The Brazilian custodian for the common shares underlying our ADSs must obtain a certificate of registration from the Central Bank in order to be entitled to remit U.S.dollars abroad for payments of dividends and other distributions relating to our common shares or upon sales of our common shares. If an ADR holder decides to exchange ADSs for the underlying common shares, the holder will be entitled to continue to rely on the custodian’s certificate of registration for five businessdays from the date of exchange. After that period, the holder may not be able to obtain and remit U.S.dollars abroad upon sale of our common shares, or distributions relating to our common shares, unless he or she obtains his or her own certificate of registration or registers under Resolution No.2,689, dated January26, 2000, of the CMN, which entitles registered foreign investors to buy and sell on a Brazilian stock exchange. If the holder does not obtain a certificate of registration or register under Resolution No.2,689, the holder will generally be subject to less favorable tax treatment on gains with respect to our common shares. If a holder attempts to obtain his or her own certificate of registration, the holder may incur expenses or suffer delays in the application process, which could delay his or her ability to receive dividends or distributions relating to our common shares or the return of his or her capital in a timely manner. The custodian’s certificate of registration or any foreign capital registration obtained by a holder may be affected by future legislative changes, and additional restrictions applicable to the holder, the disposition of the underlying common shares or the repatriation of the proceeds of disposition may be imposed in the future. A holder of common shares or ADSs may face difficulties in protecting his or her interests as a shareholder because we are a Brazilian mixed capital company. We are a mixed capital company ( sociedade de economia mista ) organized under the laws of Brazil, and all of our directors and officers and our controlling shareholder reside in Brazil. All of our assets and those of these other persons are located in Brazil. As a result, it may not be possible for a holder to effect service of process upon us or these other persons within the United States or other jurisdictions outside Brazil or to enforce against us or these other persons judgments obtained in the United States or other jurisdictions outside Brazil. Because judgments of U.S.courts for civil liabilities based upon the U.S.federal securities laws may only be enforced in Brazil if certain requirements are met, a holder may face more difficulty in protecting his or her interests in the case of actions by our directors, officers or our controlling shareholder than would shareholders of a corporation incorporated in a state or other jurisdiction of the United States. In addition, under Brazilian law, none of our assets which are essential to our ability to render public services are subject to seizure or attachment. Furthermore, the execution of a judgment against our controlling shareholder may be delayed, since the State may only be able to pay a judgment if it is provided for in its budget in a subsequent fiscal year. None of the public property of our controlling shareholder is available for seizure or attachment, either prior to or after judgment. 22 Mandatory arbitration provisions in our bylaws may limit the ability of a holder of our ADSs to enforce liability under U.S.securities laws. Under our bylaws, any disputes among us, our shareholders and our management with respect to the Novo Mercado rules, Brazilian Corporate Law and Brazilian capital markets regulations will be resolved by arbitration conducted pursuant to the BM&FBOVESPA Arbitration Rules in the Market Arbitration Chamber. Any disputes among shareholders, including ADR holders, and any disputes between us and our shareholders, including ADR holders, will also be submitted to arbitration. As a result, a court in the United States might require that a claim brought by an ADR holder predicated upon the U.S.securities laws be submitted to arbitration in accordance with our bylaws. In that event, a purchaser of ADSs would be effectively precluded from pursuing remedies under the U.S.securities laws in the U.S.courts. A holder of our common shares and ADSs might be unable to exercise preemptive rights and tag‑along rights with respect to the common shares. U.S.holders of common shares and ADSs may not be able to exercise the preemptive rights and tag‑along rights relating to common shares unless a registration statement under the U.S.Securities Act of 1933, as amended, or the Securities Act, is effective with respect to those rights or an exemption from the registration requirements of the Securities Act is available. We are not obligated to file a registration statement with respect to our common shares relating to these rights, and we cannot assure you that we will file any such registration statement. Unless we file a registration statement or an exemption from registration is available, an ADR holder may receive only the net proceeds from the sale of his or her preemptive rights and tag‑along rights or, if these rights cannot be sold, they will lapse and the ADR holder will receive no value for them. A holder of our ADSs may find it more difficult than a holder of our common shares to exercise his or her voting rights at our shareholders’ meetings. Holders may exercise voting rights with respect to the common shares represented by our ADRs only in accordance with the deposit agreement relating to our ADRs. Neither Brazilian law nor our bylaws limit the ability of ADR holders to exercise their voting rights with respect to the underlying common shares through the depositary. However, the additional procedural steps involved in communicating with ADR holders impose practical limitations on the exercise of voting rights. For example, our common shareholders will receive notice of shareholders’ meetings through publication of a notice in an official government publication in Brazil and will be able to exercise their voting rights by either attending the meeting in person or voting by proxy. ADR holders, by comparison, will not receive notice directly from us; instead, in accordance with the deposit agreement, we will provide the notice to the depositary, which in turn will mail the notice of the meeting to ADR holders as soon as practicable after publication, along with a statement as to the manner in which holders may give voting instructions, but only if we request the depositary to do so. To exercise their voting rights, ADR holders must then give instructions to the depositary. Due to these procedural steps, the process for exercising voting rights may take longer for ADR holders than for holders of common shares. The deposit agreement provides that if the depositary does not receive any instructions from a holder of ADRs, the ADR holder may be deemed to have given a discretionary proxy to a person designated by our company and the underlying shares may be voted by such person. However, we chose not to designate any person to exercise these deemed proxy rights with respect to the annual general meeting held to approve our financial statements for 2012, and ADSs for which no specific voting instructions were received by the Depositary were therefore not voted at that meeting. 23 ITEM4. INFORMATION ON THE COMPANY A. History and Development of the Company Overview Companhia de Saneamento Básico do Estado de São Paulo – SABESP is a mixed capital company ( sociedade de economia mista ) with limited liability. We were incorporated on September6, 1973 under the laws of the Federative Republic of Brazil. We are registered with the Commercial Registry of the State of São Paulo ( Junta Comercial do Estado de São Paulo ) under registration number NIRE 35300016831. Our principal executive offices are located at Rua Costa Carvalho, 300, 05429‑900 São Paulo, SP, Brazil. Our telephone number is +55113388‑8000. Our agent for service of process in the United States is CT Corporation System, with offices at 818West Seventh Street – Team 1, Los Angeles, CA 90017. We are allowed to operate, in a subsidiary form, in other Brazilian locations and abroad. See “Item4.B. Business Overview—Government Regulation—Concessions—Public Consortia and Cooperation Agreement Law for Joint Management.” We believe we are one of the largest water and sewage service providers in the world (based on the number of customers in 2012, according to the 14 th edition of the Pinsent Masons Water Yearbook 2012-2013). We operate water and sewage systems in the State of São Paulo, which includes the city of São Paulo, Brazil’s largest city. According to the IBGE, the State of São Paulo is Brazil’s most populous state and the state with the highest gross domestic product, or GDP, in Brazil. For the year ended December31, 2012, we generated consolidated net revenue of R$10,754.4 and consolidated net income of R$1,911.9. Our total consolidated assets amounted to R$26,675.8 and our total shareholders’ equity amounted to R$11,715.6 as of December31, 2012. As of December31, 2012, we provided water and sewage services to a broad range of residential, commercial, industrial and governmental customers in 363 of the 645 municipalities in the State of São Paulo, including the city of São Paulo. Substantially all of our concessions or program agreements have 30‑year terms. At year-end 2012 we lacked formal agreements for 67 of the municipalities we serve, each of which we are in the process of actively renegotiating, including in the municipality of Santos. From January1, 2013 through 2034, 38further concessions will expire, and we will seek to replace them with program agreements. We also supply water on a wholesale basis to six municipalities in the São Paulo metropolitan region in which we do not operate water distribution systems (together covering a total estimated urban population of approximately 3.5million). Five of these municipalities also utilize our sewage treatment services. For the year ended December31, 2012, the São Paulo metropolitan region (including the municipalities to which we provide water on a wholesale basis) accounted for 74.1% of our gross operating revenue (excluding revenues relating to the construction of concession infrastructure), while the Regional Systems accounted for 25.9%. As of December31, 2012, we provided water services through 7.7million water connections to approximately 24.2million people, representing approximately 59% of the urban population of the State of São Paulo, and had a water coverage ratio of approximately 99% in respect of all regions. As of that date, we provided sewage services through 6.1million sewage connections to approximately 21.0million people and had an effective sewage coverage ratio of 83%. As of December31, 2012, we operated using 67,647 kilometers of water pipes and mains and 45,778 kilometers of sewer lines. We also provide water and/or sewage services to four other municipalities through special purpose companies. In addition, we provide consulting services regarding the rational use of water and commercial and operational management in Panama and Honduras through a partnership with Latin Consult. In addition we recently set up two new activities in partnership with other companies: Aquapolo Ambiental S.A., a joint venture with a private sanitation services operator, which commenced operations in the second half of 2012 and operates the largest water recycling facility in the southern hemisphere, supplying up to 1,000 liters per second to industries in the Capuava petrochemical cluster in the São Paulo metropolitan region; and Attend Ambiental, a joint venture with Estre Ambiental S.A., which is constructing a pre-treatment and processing plant for non-domestic effluent in the São Paulo metropolitan region that is expected to commence operations in the second half of 2013. The State of São Paulo, our controlling shareholder, is required by law to own at least 50% plus one of our common shares. As of May 8, 2013, the State owned 50.3% of our outstanding common shares. As a mixed capital company, we are an integral part of the State governmental structure. Our strategy and major policy decisions are formulated in conjunction with the State Secretariat for Sanitation and Water Resources as part of the State’s overall strategic planning. The majority of the members of our board of directors and our board of executive officers are nominated by the State government. 24 In addition, our capital expenditure budget is subject to approval by the State legislature and is approved in conjunction with the budget of the State Secretariat for Sanitation and Water Resources as a whole. Our consolidated financial statements and accounting records are subject to review by the State Accounts Tribunal ( Tribunal de Contas ), as are all accounts of the State. Our Strengths We believe that our strong business position and future prospects derive from the following strengths: Well‑established business with significant size, scale and know‑how to operate in complex urban settings . We believe we are one of the largest water and sewage service providers in the world. We provide water services directly to approximately 24.2million people and supply water on a wholesale basis to an additional urban population of approximately 3.5million people. As of December31, 2012, we had an effective water coverage ratio of approximately 99% in respect of all regions in which we operate. We also provide sewage services directly to approximately 21.0million people, achieving an effective sewage coverage ratio of 83% in respect of all regions in which we operate as of December31, 2012. During the year ended December31, 2012, our net operating revenues (including revenues relating to the construction of concession infrastructure) increased by 8.2% as compared to 2011. Our significant size and scale have required us to operate in complex urban settings such as favelas (shantytowns) and environments without urban planning, which has enabled us to develop skill in operating in adverse conditions, well‑trained personnel and a specialized structure that we believe our competitors lack. Operations in Brazil’s most populous and wealthy state . The State of São Paulo, which is located in the most developed and economically active region of Brazil, is the most populous state in Brazil, with an estimated total population of 43.9million as of December31, 2012. The city of São Paulo had an estimated total population of 11.0million as of the same date, while the São Paulo metropolitan region had a total population of 20.8million. Based on its GDP, the State of São Paulo is the wealthiest state and largest economy in Brazil. The GDP of the State of São Paulo was approximately R$1.2trillion in 2010, representing approximately 33% of Brazil’s total GDP. The State of São Paulo generates more revenue from water and sewage services than any other Brazilian state. Strong Base of Contracted Business . Of the 363 municipalities we serve, we have executed 30‑year agreements with 258 of the municipalities in the last six years, including the agreement with the City of São Paulo, which we executed in June2010. For the year ended December31, 2012, the income from the 258 municipalities with which we have formal long‑term contracts accounted for 69.9% of our gross operating revenues (including revenues relating to the construction of concession infrastructure). Access to low‑cost and diverse sources of financing . Our strong cash flow generation from operations and our role as an essential public service provider places us in a privileged position in our industry to obtain low cost, long‑term financing from Brazilian public banks, and domestic and international multilateral agencies and development banks. We do not depend on a limited number of sources of financing, but instead have access to various funding alternatives in the Brazilian and international markets to fund our working capital needs and our capital expenditure programs. Strong corporate governance practices .In 2002, we joined the Novo Mercado segment of the BM&FBOVESPA, which is the listing segment in Brazil with the highest corporate governance requirements. As a result, we are committed to certain corporate governance standards that are not otherwise required by Brazilian law, which provides heightened protection to our shareholders and enhances the quality of information we disclose to the market. On December1, 2007, we became part of the BM&FBOVESPA Corporate Sustainability Index, or ISE, which reflects our high degree of commitment to sustainable environmental and social practices. Commencing February2013, our shares have also been included in the Dow Jones Sustainability™ Emerging Markets Index. High quality operations. We believe that we adhere to high standards of service and employ the best available technology in the sanitation business to control the quality of the water we abstract, process and distribute. All of our water quality control laboratories operate in accordance with the ABNT NBR ISO 9001 standard, the highest international water quality standard. In addition to our central laboratory, 12 of our regional laboratories are accredited by the National Institute of Metrology, Standardization and Industrial Quality, or INMETRO, and comply with the ABNT NBR ISO IEC 17025 standard, thereby assuring the quality and accuracy of our test results. Moreover, our laboratories and field teams use the latest equipment to detect substances controlled by regulations and have highly trained teams to handle contingencies and customer complaints. We believe our technology enhances the efficiency and quality of our operations. 25 Our Strategy Our mission is to provide water and sewage services, contributing to improvements in quality of life and the environment. To this end, our strategic objectives are based upon the guiding principles of growth, quality, universalization of sanitation services and social, economic and environmental sustainability, while focusing on reaching excellence in customer service. Our strategic objectives also focus on our political and institutional relationships as well as on our commitment to the market to increase shareholder value. We seek to implement these guiding principles through the following strategies: Continue to seek growth while improving our financial results by reducing operating costs, increasing productivity and profitability and prudently managing our levels of indebtedness . We aim to apply our principles of financial growth and sustainability to each business unit, assigning goals and setting clear responsibilities to each unit so as to strengthen our financial results. To achieve this goal, we intend to use our best efforts to reduce operating costs and increase productivity and profitability. We plan to improve the management of our assets, as well as to continue to reduce our total operating expenses by automating some of our facilities, streamlining operational processes, implementing integrated planning and further investing in internal technological research and development. We also plan to continue our efforts to improve our collection of overdue accounts receivable from municipalities to which we provide services, from the State and from other governmental entities, including by exploring opportunities to offset these outstanding debts against certain possessory or property rights over utilities relating to water and sewage systems. We intend to continue to fund our working capital needs and estimated capital expenditure programs with diversified sources of financing, such as domestic and international development banks and multilateral agencies. We will continue to seek market opportunities for low‑cost financing and restructuring of our indebtedness if and when advantageous and appropriate. Improve operating efficiency and reduce water loss . We seek to reduce both physical water loss, which results mainly from leakage; non‑physical water loss, which results primarily from inaccurate water meters installed at customers’ premises and at our water treatment facilities; and clandestine and illegal water use. In order to achieve more consistent long‑term results, we have developed a comprehensive 12 year program to reduce our water loss rate. The first four years of the program from 2009 to 2012 were funded by BNDES. From 2013 to 2016 the program will be funded by a loan granted by the government of Japan through the Japan International Cooperation Agency, or JICA. The program focuses on renewing our water distribution infrastructure and improving maintenance and control services as a means of reducing physical water loss. We are also seeking to reduce physical water loss by creating smaller water supply districts through the construction of district metering areas, which reduce system pressure and pipe bursts, and allow leaks to be detected and repaired more efficiently. The program also seeks to reduce non‑physical water loss by upgrading and replacing inaccurate water meters and through inspections of non‑authorized water consumption in water service connections. Ensure the quality and availability of our services in our existing service area . Our goal is to maintain an effective water coverage ratio of around 100%, coupled with a high standard of quality and availability, and meet the expected population growth by adding 1.3million water connections between 2013 and 2020. We also intend to increase our sewage coverage ratio to 95% by 2020 by adding 1.9million sewage connections. In addition, we are also developing short, medium and long‑term marketing strategies, such as client segmentation and tailor‑made solutions for different types of clients, which we believe will help us increase our customer base. We also seek to improve our customer support strategies by modernizing our telephone and internet‑based customer support and to continuously measure the level of satisfaction of our clients. Maintain and continue to expand our existing service areas . We intend to maintain and expand our operating base by executing new agreements. To this end, we are actively seeking to develop closer relationships with the municipal governments that we currently serve in order to increase customer loyalty and thereby renew all or substantially all our concession agreements as they expire. In June2010, we entered into a 30‑year agreement with the State and city of São Paulo for the provision of water and sewage services in the city of São Paulo, which in the year ended December31, 2012 accounted for 54.7% of our gross operating revenues (excluding revenues relating to the construction of concession infrastructure). Between January1, 2007 and December31, 2012, we entered into 258 30‑year agreements with municipalities (including our services agreement with the city of São Paulo), of which 33 were entered into in 2012. These 33 municipalities accounted for 4.3% of our total revenues for the year ended December31, 2012 and 4.2% of our intangible assets as of the same date. As of December31, 2012, 67 of our concessions had expired and are currently being renegotiated. These 67municipalities accounted for 18.6% of our total revenues for the year ended December31, 2012 and 26.7% of our intangible assets as of the same date. From January1, 2013 through 2034, 38 concession agreements, accounting for 9.4% of our revenues for the year ended December31, 2012 and 8.1% of our intangible assets as of the same date, will expire. 26 We have also developed a platform to offer specialized services in the field of sustainability, environmental preservation and water resource management to our large industrial, commercial and residential customers in order to encourage these customers to continue to use our water services. We also intend to continue to expand our sewage services. A significant portion of our capital expenditure program, representing approximately R$9.9billion between 2013 and 2016, is designed to achieve this goal. We also regularly explore the possibility of executing agreements for the provision of water and sewage services in municipalities in the State of São Paulo in which we currently have no operations or to which we currently supply water and provide sewage treatment solely on a wholesale basis, which together represent a total population of approximately 17million. We evaluate possible expansion opportunities in terms of proximity to our existing service areas to maximize return on investment and improve our financial performance. We also intend to study and take advantage of opportunities in other Brazilian states and in other countries to expand our services and increase our market share. Expand our water and sewage services .We had an effective sewage coverage ratio of 83% as of December31, 2012 and plan to increase this ratio to 95% by 2020 by adding over 1.9million sewage connections. In addition, there are municipalities in the State of São Paulo representing a total population of approximately 17million to which we currently do not provide water or sewage services, or to which we currently supply water solely on a wholesale basis. Our strong presence in the State and experience in providing water and sewage services places us in a privileged position to expand our sewage services to these additional municipalities in the State of São Paulo, as well as to other Brazilian states and abroad. Further, we seek to deepen our relationships with strategic clients that consume high volumes of water (more than 500 cubic meters per month) by applying special tariffs to these clients. Seek selective opportunities to expand our business . Since 2008 we have expanded into various activities that complement our water and sewage services, such as urban rainwater management and drainage services, urban cleaning services and solid waste management services. For example: · We have cooperation agreements to exchange technology with six regional basic sanitation companies in Brazil, as well as with international providers such as Mekorot National Water Company of Israel, Sociedade General Aguas de Barcelona S/A – Agbar of Spain, Instituto Costarricence de Acueductos y Alcantarillados of Costa Rica, Empresa Pública de Medellin of Colombian and Agua y Saneamientos Argentinos – AYSA of Argentina, which will allow us to exchange know‑how and identify future opportunities. · We have executed memoranda of understanding with three municipalities to study the possibility of operating landfills, for which we are currently carrying out feasibility studies. · We are planning to install small hydroelectric power plants in our water treatment plants in Guaraú and Cascata in conjunction with the Servitec/Tecniplan consortium. We expect to start construction of the first two plants, with capacities of 4 and 2 MW, in the first half of 2013. · We are working with the basic sanitation company of the state of Alagoas to transfer technology for the reduction of water loss in the city of Maceió. · We have licensed our proprietary “Aqualog” software, which monitors water treatment remotely, to the basic sanitation company of the state of Espírito Santo. 27 · In partnership with the consultancy firm Latin Consult, we are providing consulting services to the Instituto de Acueductos y Alcantarillados Nacionales , the company responsible for water and sewage services in the central provinces of Panama, in the field of sustainable water use and to implement a new model for commercial and operational management. · Also in partnership with Latin Consult, we are providing consulting services to nine municipalities in Honduras to implement a new commercial and operational management model. · We have set up Aquapolo Ambiental S.A., a joint venture with a private sanitation services operator, which commenced operations in the second half of 2012 and operates the largest water recycling facility in the southern hemisphere, supplying up to 1,000 liters per second to industries in the Capuava petrochemical cluster in the São Paulo metropolitan region. · We have set up Attend Ambiental, a joint venture with Estre Ambiental S.A., which is constructing a pre‑treatment and processing plant for non-domestic effluent in the São Paulo metropolitan region that is expected to commence operations in September2013. We are looking into (i)construction of a plant to produce energy from solid residue as well as (ii)the production and distribution of bio methane from gas generated in our sewage treatment processes. We are also evaluating the formation of an investment vehicle expected to be known as Sabesp Participações through which we intend to expand our business through equity investments. We intend to continue to selectively seek new business opportunities in which we may leverage our know‑how, size and scale. Establish efficient and competitive ways of attracting, retaining and motivating our personnel . We intend to become a reference in human resource management, providing our personnel with growth opportunities and recognition. We seek to raise workplace satisfaction levels by establishing programs for the professional and personal development of our employees, setting competitive benefit packages and creating a healthy and collaborative work environment. Streamline internal processes. We are implementing plans to increase our speed and productivity in responding to regulatory changes; strengthen and streamline our financial, commercial and administrative structure; and increase the efficiency of our operations; while also reducing costs. To this end, in 2012 we began implementing an enterprise resourcing planning system to integrate all of our operational systems (financial, accounting, human resources, legal, purchasing and bid preparation) into a single platform alongside our management information system. We believe that our overall strategy will enable us to meet the demand for high quality water and sewage services in the State of São Paulo, in other Brazilian states and abroad, while strengthening our results of operations and our financial condition and creating shareholder value. State of São Paulo The State of São Paulo is one of 26 states that, together with the Federal District of Brasília, constitute the Federative Republic of Brazil. The State of São Paulo is located in the southeastern region of the country, which also includes the States of Minas Gerais, Espírito Santo and Rio de Janeiro, and which is, according to IBGE, the most developed and economically active region of Brazil. The State of São Paulo is located on the Atlantic coast of Brazil and is bordered by the States of Rio de Janeiro and Minas Gerais to the north, the State of Paraná to the south and the State of Mato Grosso do Sul to the west. The State of São Paulo occupies 3.0% of Brazil’s land mass and encompasses an area amounting to approximately 96,000square miles. According to the SEADE, the State of São Paulo had an estimated total population of 43.9million as of December31, 2012. The city of São Paulo, capital of the State of São Paulo, had an estimated total population of 11.0million, with a total population of 20.8million inhabitants in the São Paulo metropolitan region, as of December31, 2012. The São Paulo metropolitan region encompasses 39 municipalities and is the largest metropolitan region in the Americas and the sixth largest metropolitan region in the world, according to the United Nations’ World Urbanization Prospects, 2011Revision, with approximately 47% of the total population of the State of São Paulo as of December31, 2012. 28 According to the IBGE, the GDP of the State of São Paulo was approximately R$1.2 trillion in 2010, representing approximately 33% of Brazil’s total GDP, and making it the largest economy of any state in Brazil based on GDP. According to the IBGE, the State of São Paulo is also the leading Brazilian state in terms of manufacturing and industrial activity, with a strong position in car manufacturing, pharmaceuticals, computer manufacturing, steel making and plastics, among other activities, as well as a leading position in the banking and financial services industries. The State of São Paulo is the leading export state in Brazil, according to the Brazilian Ministry of Development, Industry and Foreign Trade ( Ministério do Desenvolvimento, Indústria e Comércio Exterior ). History Until the end of the nineteenth century, water and sewage services in the State of São Paulo were generally provided by private companies. In 1875, the Province of São Paulo granted a concession for the provision of water and sewage services to Companhia Cantareira de Água e Esgotos . In 1893, the government of the Province of São Paulo assumed responsibility for the provision of water and sewage services from Companhia Cantareira de Água e Esgotos and formed the Office of Water and Sewers ( Repartição de Água e Esgotos ), a government agency. Since that time, water and sewage services in the São Paulo metropolitan region have been administered by the State government. Historically, water and sewage services in substantially all other municipalities of the State were administered directly by the municipalities, either by municipal water and sewage departments or through autarquias of the municipal government. Autarquias are relatively autonomous public bodies with separate legal standing, assets and revenues, created by law to carry out the administration of public services where the government deems that a decentralized administrative and financial structure would be advantageous. In 1954, in response to dramatic population growth in the São Paulo metropolitan region, the State government created the Department of Water and Sewers ( Departamento de Águas e Esgotos ) as an autarquia of the State. The Department of Water and Sewers provided water and sewage services to various municipalities in the São Paulo metropolitan region. A major restructuring of the entities providing water and sewage services in the State of São Paulo occurred in 1968, with the creation of the Water Company of the São Paulo metropolitan Region ( Companhia Metropolitana de Água de São Paulo ), or the COMASP, the purpose of which was to provide potable water on a wholesale basis for public consumption in the various municipalities of the São Paulo metropolitan region. All assets relating to the production of potable water for the São Paulo metropolitan region previously owned by the Department of Water and Sewers were transferred to COMASP. In 1970, the State government created the Superintendence of Water and Sewers of the city of São Paulo ( Superintendência de Água e Esgoto da Capital ), or the SAEC, to distribute water and collect sewage in the city of São Paulo. All assets relating to water services previously owned by the Department of Water and Sewers were transferred to the SAEC. Also in 1970, the State created the Basic Sanitation Company of the São Paulo metropolitan Region ( Companhia Metropolitana de Saneamento de São Paulo ), or the SANESP, to provide sewage treatment services for the São Paulo metropolitan region. All assets relating to sewage services previously owned by the Department of Water and Sewers were transferred to the SANESP. The Department of Water and Sewers was subsequently closed. On June29, 1973, pursuant to State Law n. 119, COMASP, the SAEC and the SANESP merged to form our Company with the purpose of implementing the directives of the Brazilian government set forth in the National Water Supply and Sanitation Plan ( Plano Nacional de Saneamento ). We were incorporated under the laws of Brazil as a limited company ( sociedade anônima ), for indefinite duration. The National Water Supply and Sanitation Plan was a program sponsored by the Brazilian government, which financed capital investments in, and assisted in the development of, state‑controlled water and sewage companies. Since our formation, other State governmental and State‑controlled companies involved in water supply and sewage collection and treatment in the State of São Paulo have been merged into our company. The State has always been our controlling shareholder, as required by State Law No.119. We have therefore been integrated into the State governmental structure and our strategies have been formulated in conjunction with the strategies of the State Department of Water Resources and Sanitation. Additionally, a majority of the members of our board of directors and our management are appointed by the State Government. 29 Our capital expenditure budget is subject to approval by the State legislative chamber. This approval is obtained simultaneously with the approval of the budgets of the Department of Sanitation, of the Department of Energy and of the State of São Paulo. We are also subject to supervision from the Court of Audit of the State of São Paulo (“ Tribunal de Contas do Estado de São Paulo ”), with regard to our accounting, financial and budgetary activities and our operating assets. We provide water and sewage services directly to a large number of residential, commercial and industrial private consumers, as well as to a variety of public entities, in 363 of the 645 municipalities in the State, including in the city of São Paulo. We also supply water on a wholesale basis to six municipalities in the São Paulo metropolitan region in which we do not operate water distribution systems, and five of these municipalities also utilize our sewage treatment services. Currently, we are the fifth largest water and sewage service company in the world in terms of number of clients, according to the 14 th edition of the Pinsent Masons Water Yearbook (2012‑2013). In 1994, we were registered with the CVM as a publicly-held company and are therefore subject to the CVM’s rules, including those relating to the periodic disclosure of extraordinary facts or relevant events. Our common shares have been listed on the BM&FBOVESPA under the ticker “SBSP3” since June4, 1997. In 2002, we joined the Novo Mercado segment of the BM&FBOVESPA, which is the listing segment in Brazil with the highest corporate governance requirements. In the same year, we registered our common shares with the Securities and Exchange Commission, or SEC, and started trading our shares in the form of American Depositary Receipts – level III (“ADRs”) on the New York Stock Exchange, or NYSE. In 2004, the State of São Paulo carried out a secondary offer of common shares of our company in the Brazilian and international markets. On December1, 2007, we became part of the BM&FBOVESPA ISE, which reflects our high degree of commitment to sustainable environmental and social practices. In December2007, Law No.1,025, which provided for the creation of regulatory agencies for the supervision of water and sewage services, created ARSESP, the regulatory agency that regulates and supervises the services we provide. Since 2008, we have expanded into various activities that complement our water and sewage services, often through partnerships with private companies such as the following: · We have created four special purpose companies (SESAMM – Serviços de Saneamento de Mogi Mirim S/A; Águas de Castilho S.A.; Águas de Andradina S.A.; and Saneaqua Mairinque S.A.) to operate water and/or sewage concessions granted by four municipalities in the State of São Paulo, all of which are already operating. · We are planning to install small hydroelectric power plants in our water treatment plants in Guaraú and Cascata in conjunction with the Servitec/Tecniplan consortium. We expect to start construction of the first two plants, with capacities of 4 and 2 MW, in the first half of 2013. · In partnership with the consultancy firm Latin Consult, we are providing consulting services to the Instituto de Acueductos y Alcantarillados Nacionales , the company responsible for water and sewage services in the central provinces of Panama, in the field of sustainable water use and to implement a new model for commercial and operational management. · Also in partnership with Latin Consult, we are providing consulting services to nine municipalities in Honduras to implement a new commercial and operational management model. · We have set up Aquapolo Ambiental S.A., a joint venture with a private sanitation services operator, which commenced operations in the second half of 2012 and operates the largest water recycling facility in the southern hemisphere, supplying up to 1,000 liters per second to industries in the Capuava petrochemical cluster in the São Paulo metropolitan region. 30 · We have set up Attend Ambiental, a joint venture with Estre Ambiental S.A., which is constructing a pre‑treatment and processing plant for non-domestic effluent in the São Paulo metropolitan region that is expected to commence operations in September2013. Although we do not necessarily hold a majority stake in these companies, the shareholders’ agreements provide us with veto powers or qualified votes on certain business matters. Corporate Organization We currently have six management divisions, each of which is supervised by one of our executive officers. Our board of directors allocates responsibilities to our executive officers following an initial proposal made by our Chief Executive Officer, in accordance with our bylaws. The Chief Executive Officer is responsible for coordinating all management divisions in accordance with the policies and directives established by our board of directors and board of executive officers, including the coordination, evaluation and control of all functions related to the Chief Executive Officer’s office and staff, integrated planning, business management and organization, corporate communication, audit, ombudsman, and regulatory matters. The Chief Executive Officer represents our company before third parties and certain powers can be granted to attorneys‑in‑fact. The executive officers described below report to the Chief Executive Officer: · the Corporate Management Officer, who is responsible for marketing, human resources and quality control programs, legal affairs, information technology, asset management, legal and procurement, and contracts; · the Chief Financial Officer and Investor Relations Officer, who is responsible for financial planning, costs and tariffs, raising capital and allocating financial resources to divisions of our company, conducting capital markets and other debt incurrence transactions and managing debt levels, financial controls, accounting, corporate governance and investor relations; · the Technology, Enterprises and Environment Officer, who is responsible for environmental planning and management, technology and operation engineering, quality control, the development, coordination and execution of special investment programs, projects, and new businesses, and · the Chief Operating Officer for the São Paulo Metropolitan Region Division and the Chief Operating Officer for the Regional Systems Division, who are responsible for managing the operation, maintenance, execution of planning and works for water and sewage supply systems (including for the services that we provide on a wholesale basis), sales and call center services, and have overall responsibility for the financial and operational performance of their divisions. The Chief Operating Officers are also responsible for sanitation advisory services to autonomous municipalities and for mediation and negotiation with communities and local governments, aimed at aligning our interests with the interests of our clients. Capital Expenditure Program Our capital expenditure program is designed to improve and expand our water and sewage system and to increase and protect our water sources in order to meet the growing demand for water and sewage services in the State of São Paulo. Our capital expenditure program has four specific goals with respect to the municipalities we serve: (i) to continue to meet the maximum demand for treated water; (ii) to expand the percentage of households connected to our sewage system; (iii) to increase the treatment of sewage collected; and (iv) to increase operating efficiency and reduce water loss. Our capital expenditures from 2010 through 2012 totaled R$7.1billion. These investments focused primarily on building up our infrastructure and reducing water loss. We have budgeted investments in the total amount of R$9.9billion from 2013 through 2016. We invested R$2.5billion, R$2.4billion and R$2.2billion in 2012, 2011 and 2010, respectively. 31 The following table sets forth our planned capital expenditures for water and sewage infrastructure for the years indicated. Planned Capital Expenditures Total Water Sewage Collection Sewage Treatment Total Our capital expenditure program from 2013 through 2016 will continue to focus on achieving our targets by making regular investments to maintain and expand our infrastructure and to reduce water loss in the 363municipalities we served as of December31, 2012. Main Projects of Our Capital Expenditure Program The following is a description of the main projects in our capital expenditure program. Metropolitan System Investment Program Metropolitan Water Program Demand for our water services has grown steadily over the years in the São Paulo metropolitan region and has at times exceeded the capacity of our water systems. As a result, prior to September1998, a portion of our customers in this region received water only on alternatedays of the week. We refer to this as “rotation.” In order to remedy this situation, we implemented the Metropolitan Water Program ( Programa Metropolitano de Água ) to improve regular water supply to the entire São Paulo metropolitan region. This program terminated in 2000 and the rotation was eliminated, but we have maintained our investment plans for the region. In the second phase of the Metropolitan Water Program, which started in 2006 and is expected to run through 2018, we are expanding the capacity of our water storage tanks by 210,000cubic meters and constructing 44 water pumping stations and 240kilometers of mains pipelines. The investment in this phase is expected to reach R$2.7billion and the construction is expected to expand our water production capacity by 13.2cubic meters. At the moment, the program is being updated to meet future demands through 2020. In 2012, we invested approximately R$95.2million in this project. Total investments made from 2006 to December31, 2012 amounted to R$1.3billion, including our own funds and financing from Caixa Econômica Federal and by Banco Nacional de Desenvolvimento Econômico e Social (“BNDES”). São Lourenço Project The metropolitan region suffers from a water shortage, which requires us to obtain water from increasingly distant sources. In order to remedy this situation, we are currently developing a new supply system called São Lourenço, which will expand our production capacity by 4.7 m
